                                                                 The requested adjournment of the
                                                                 February 10, 2020 telephone
                                                                 conference is GRANTED. The issues to
                                                                 be discussed at that conference will
                                                                 now be addressed at the pre-
                                                                 settlement conference scheduled for
                                                                 February 14, 2020.

                                                                 The Clerk of Court is respectfully
                                                                 directed to close the Letter-Motion
                                                                                    LAURA  B. JUFFA  at
                                                                               DIRECT: 646.367.6716
February 5, 2020                                                 ECF No. 226.LJUFFA@KBRLAW.COM

                                                                 SO ORDERED             2/6/2020
VIA ECF

Honorable Sarah L. Cave
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 702
New York, New York 10007

Re:    Nicolas Nesbeth v. NYC Management et. al.
       Docket No.: 17-cv-8650 (JGK)(SLC)

Dear Judge Cave:

We represent Defendant Hamilton Heights Clusters Associates, L.P. (“HHCA LP”) in the above-
referenced matter. Pursuant to the Court’s January 29, 2020 Order, this matter is scheduled for
a telephone conference on February 10, 2020 at 11:00 a.m. to discuss outstanding discovery. I
am scheduled to participate in an all-day private mediation on February 10, 2020 in another
matter, which was arranged with clients, counsel for the parties, and the mediator prior to
receiving the Court’s Order. Due to the scheduling conflict, we write with the consent of all
parties to request and adjournment of the February 10, 2020 telephone conference. We have
conferred and all counsel are available in the morning of Thursday, February 13, 2020 after 9:30
a.m., or a date thereafter that is convenient for the Court.1 This is HHCA LP’s first request for
adjournment of the telephone conference.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP



Laura B. Juffa

cc:    (via ECF)
       All Counsel of Record


1
 For scheduling purposes, we note that the parties are scheduled to participate in a Pre-Settlement
Telephone Conference with Your Honor on February 14, 2020 at 11:00 a.m.


                                                                                            6222915
